Title: To George Washington from Jonathan Trumbull, Sr., 7–8 December 1776
From: Trumbull, Jonathan Sr.
To: Washington, George


Lebanon [Conn.] 7–8 December 1776. “The Genll Assembly of this State sensible of the vast Importance of supporting the great Cause in which You are so nobly strugling, Have at their Session of the 19th of Novr last, made Provision for raising by Inlistment four Battalions to serve under Your Command untill the 15th of March next, before which Time I have strong Hopes our Quota of the Continental Army will be compleated. and I Do earnestly recomend it to the brave Officers & Soldiers of this State now in your Army, freely & chearfully to undertake in Defence of so great, so just & so good a Cause.. . . P.S. 8 Decr since writing the above, the Enemys Fleet have quitted N. London Harbor, without attacking that Place, & were yesterday above 100 Sail, between the Island of Cononnicut & the Main steering directly to Providence, & about 30 Sail going into Newport Harbor, & have doubtless attacked Them before this & our Militia are turned that way, & We expect an Army must be established in N. England also.”
